MEMORANDUM OPINION
PER CURIAM.
Widow and minor son appeal from the decision of the Labor and Industrial Relations Commission making an award in favor of the employer and insurer on claimant’s claim for worker’s compensation benefits arising from the death of Bradley Arnett. The order of the agency is supported by competent and substantial evidence on the whole record and no error of law appears. The statute has been amended since this occurrence to specifically deal with the situation presented so an opinion would have no precedential value. The parties have been furnished with a memorandum setting forth the reasons for this court’s affirmance of the Commission.
Judgment affirmed pursuant to Rule 84.-16(b).